                                            Case 3:19-cv-07898-CRB Document 53 Filed 01/07/21 Page 1 of 36




                                   1

                                   2

                                   3

                                   4

                                   5                            IN THE UNITED STATES DISTRICT COURT

                                   6                        FOR THE NORTHERN DISTRICT OF CALIFORNIA

                                   7

                                   8       MICHAEL OTTE,                                  Lead Case No. 19-cv-07898-CRB
                                   9                   Appellant,                         Consolidated with Case No. 19-cv-08139-
                                                                                          CRB and Case No. 20-cv-03144-CRB
                                  10             v.

                                  11       NAVISCENT, LLC,                                ORDER RE BANKRUPTCY APPEALS
                                  12                   Appellee;
Northern District of California
 United States District Court




                                  13

                                  14       LEEANNA MARTINEZ,
                                  15                   Appellant,

                                  16             v.

                                  17       NAVISCENT, LLC,
                                  18                   Appellee;

                                  19

                                  20           Before the Court are two appeals from the bankruptcy court in a case involving an
                                  21   embezzling bookkeeper and two of her victims.1
                                  22
                                       I.      BACKGROUND
                                  23
                                               A.     Embezzlement
                                  24
                                               Since at least 2006, Appellant and debtor Leeanna Martinez (“Martinez”) worked as an
                                  25
                                       independent contractor, performing bookkeeping services for several clients. Mem. Dispo. After
                                  26

                                  27
                                       1
                                  28    The Court finds this matter suitable for resolution without oral argument, pursuant to Civil Rule
                                       7-1(b).
                                           Case 3:19-cv-07898-CRB Document 53 Filed 01/07/21 Page 2 of 36




                                   1   Trial (hereinafter “Trial Order”) (dkt. 1-3) at 3. One of Martinez’s clients was Appellee

                                   2   Naviscent, LLC (“Naviscent”), a California consulting company that specializes in marketing

                                   3   research and user interface design. Martinez also performed bookkeeping services for Appellant

                                   4   Michael Otte (“Otte”). Id.

                                   5          In March 2018, Otte discovered that Martinez had embezzled approximately $38,000 from

                                   6   him. Id. After he confronted Martinez and requested more information to determine his losses,

                                   7   Otte contacted Martinez’s other clients, including Naviscent CEO George Papazian, to inform

                                   8   them of Martinez’s embezzlement. Id. Naviscent began its own investigation into Martinez. Id.

                                   9   In a meeting with Naviscent representatives and her husband, Martinez admitted to embezzling

                                  10   from Naviscent. Id. Otte pursued settlement efforts with Martinez. Id. After failed efforts to

                                  11   settle, Naviscent pursued a state court action against Martinez. Otte Brief (dkt. 41) at 8–9.

                                  12
Northern District of California




                                              B.      Naviscent v. Martinez – State Court Action
 United States District Court




                                  13          In April 2018, Naviscent sued Martinez in Santa Clara Superior Court. Naviscent Brief re
                                  14   Otte (dkt. 49) at 8. Naviscent also filed an ex parte application for a right to attach order and writ
                                  15   of attachment. Id. Naviscent sought a temporary protective order in the alternative. Id. The court
                                  16   denied Naviscent’s ex parte application and converted it to a noticed motion for right to attach
                                  17   order (“Writ Application”). Id. On April 24, 2018, the court issued a Temporary Protective Order
                                  18   (“TPO”), which prohibited Martinez from transferring any interest in any of her real or personal
                                  19   property. Id. When it issued the TPO, the court did not require Naviscent to post a bond.2
                                  20   Naviscent Brief re Martinez (dkt. 47) at 7. Naviscent served Martinez with the TPO and other
                                  21   relevant documents. Id. On May 3, 2018, Naviscent recorded a lis pendens, which notifies the
                                  22   public of the TPO lien. Id. At Martinez’s request, the court continued the hearing on Naviscent’s
                                  23   writ application to June 19, 2018 and extended the TPO. Id. at 9. Before the hearing, Naviscent
                                  24   learned that Martinez and Otte entered a settlement agreement and that Martinez executed a
                                  25   promissory note and deed of trust encumbering her home to Otte. Id. Naviscent filed an ex parte
                                  26

                                  27
                                       2
                                  28     Otte contends that while the court did not explicitly require Naviscent to post a bond, the TPO
                                       states that a bond had been posted. See Otte Brief at 9.
                                                                                         2
                                           Case 3:19-cv-07898-CRB Document 53 Filed 01/07/21 Page 3 of 36




                                   1   application for an order to show cause re contempt for Martinez’s violation of the TPO. Id.

                                   2           Martinez requested a further continuance of the hearing on the writ application and did not

                                   3   challenge the validity of the TPO before or during the hearing. Naviscent Brief re Martinez at 7–

                                   4   8. On June 28, 2018, the court granted Naviscent’s right to attach order (“RTAO”) and issued a

                                   5   writ of attachment (“Writ”). Id. Naviscent did not post an undertaking because the RTAO did not

                                   6   require it to.3 Id. at 10. The Writ was served and recorded on June 29,4 2018. Id.

                                   7           C.      Otte & Martinez Settlement
                                   8           On April 30, 2018, shortly after Naviscent filed its complaint against Martinez, Otte and
                                   9   Martinez reached a settlement agreement. Otte Brief at 10. The agreement required Martinez to
                                  10   pay Otte $300,000 in the form of a promissory note and a deed of trust against her home. Id. The
                                  11   deed of trust was recorded with the county on May 16, 2018—only a few weeks after Naviscent
                                  12
Northern District of California




                                       obtained a TPO against Martinez. Id.
 United States District Court




                                  13           Otte contends that, at the time he signed the settlement agreement, he reviewed a title
                                  14   report for the Martinez property that did not indicate any TPOs, writs, or lis pendens in favor of
                                  15   Naviscent. Id. at 10–11. Otte also maintains that he learned of Naviscent’s state court action
                                  16   against Martinez only after he signed the settlement agreement with Martinez. Id. at 10.
                                  17   Additionally, Otte states that he did not know of Naviscent’s TPO or Writ against Martinez until
                                  18   May 31, 2018—almost two weeks after Otte recorded the deed of trust against Martinez’s
                                  19   property. Id. at 11.
                                  20
                                               D.      Bankruptcy Court Proceedings
                                  21
                                               Martinez filed for Chapter 13 bankruptcy on August 22, 2018. Naviscent Brief re Otte at
                                  22
                                       10. Judge M. Elaine Hammond presided over the bankruptcy proceedings in this case. Martinez
                                  23
                                       Brief (dkt. 40) at 1.
                                  24

                                  25   3
                                         The judge issued a RTAO on Judicial Council Form AT-120. See RTAO (dkt. 36-40) at 104–
                                  26   105. Paragraph 2.i. of the form reads: “An undertaking in the amount of $_______ is required
                                       before a writ shall issue. . .” Id. On the RTAO issued to Naviscent, the checkbox beside
                                  27   Paragraph 2.i. is blank and no amount is listed. Id. As Naviscent explains, the judge “handwrote
                                       changes to the proposed order, and left blank the amount of undertaking required before a writ
                                  28   could issue.” Naviscent Brief re Martinez at 24.
                                       4
                                         Otte asserts that this happened on June 24, 2018. Otte Brief at 11.
                                                                                         3
                                           Case 3:19-cv-07898-CRB Document 53 Filed 01/07/21 Page 4 of 36




                                   1                  1.      Proofs of Claim

                                   2          Naviscent and Otte filed claims against Martinez’s estate on October 9, 2018 and

                                   3   September 25, 2018, respectively. Naviscent Brief re Otte at 10. Naviscent retained an

                                   4   accounting firm to compute its claim based on the amount of money that Martinez embezzled

                                   5   from Naviscent. Otte Brief at 14. Naviscent’s initial claim was for $279,919.54 plus prejudgment

                                   6   interest and attorneys’ fees. Id. On June 21, 2019, Naviscent filed an amended proof of claim

                                   7   which sought to recover a larger amount—$734,000.5 Id. at 15.

                                   8          Otte based his claim on the settlement agreement, promissory note, and deed of trust. Id.

                                   9                  2.      Adversary Proceedings
                                  10
                                                              a.      Naviscent v. Otte
                                  11
                                              On November 13, 2018, Naviscent filed an adversary proceeding in bankruptcy court
                                  12
Northern District of California




                                       against Otte, and sought a declaration that: (1) Otte’s deed of trust was invalid; and (2)
 United States District Court




                                  13
                                       Naviscent’s TPO had priority over Otte’s deed of trust.6 Otte Brief at 12. Naviscent later
                                  14
                                       amended its complaint to add causes of action for avoidance of Otte’s deed of trust and actual and
                                  15
                                       constructive fraud. Id.; Naviscent Brief re Otte at 13.
                                  16
                                              On March 19, 2019, Otte filed an adversary proceeding against Naviscent, seeking
                                  17
                                       declaratory relief, and alleging that: (1) Naviscent’s TPO and Writ were void; (2) Naviscent’s
                                  18
                                       claim, if it existed, was subordinate to Otte’s deed of trust; and (3) Naviscent had failed to
                                  19
                                       establish the amount of its claim against Martinez. Otte Brief at 12. Otte argued that Naviscent
                                  20
                                       did not qualify for a Writ, the state court extended the TPO without noticed motions, and
                                  21
                                       Naviscent did not post an undertaking. Id. Naviscent asserted a variety of affirmative defenses
                                  22
                                       and argued that Otte’s settlement agreement, promissory note, and deed of trust were
                                  23
                                       unenforceable. Id.
                                  24
                                              The bankruptcy court consolidated the two adversary proceedings for trial and appeal.
                                  25

                                  26   5
                                         At trial, Naviscent’s witnesses testified about the process by which this figure was computed.
                                  27   Otte Brief at 15–17.
                                       6
                                         A few months prior, on July 13, 2018, Naviscent also sued Otte in state court and sought the
                                  28   same relief that he sought in the adversary proceeding. Otte Brief at 12.

                                                                                          4
                                           Case 3:19-cv-07898-CRB Document 53 Filed 01/07/21 Page 5 of 36




                                   1   Otte Brief at 12.

                                   2                          b.      Martinez v. Naviscent
                                   3          On December 27, 2018, Martinez filed an adversary proceeding against Naviscent, alleging
                                   4   for the first time that Naviscent’s TPO and Writ were void because it did not post an undertaking.
                                   5   Naviscent Brief re Otte at 10. On March 5, 2019, the court denied Martinez’s motion for
                                   6   summary judgment on that claim and held that the Writ was voidable but not void.7 Id.; Order on
                                   7   MSJ (dkt. 1-3) Ex. B at 36.
                                   8          Martinez then moved to alter or amend the order denying summary judgment. Mem. Dec.
                                   9   re Mot. to Alter or Amend (dkt. 1-3) Ex. C at 41. Both parties moved for relief from the stay8 to
                                  10   allow the state court to make further findings regarding the validity of the TPO and Writ. Id. At
                                  11   an initial hearing on Martinez’s motion to alter or amend the judgment, the court determined that it
                                  12
Northern District of California




                                       could resolve the question of whether Naviscent’s Writ remained valid, and directed the parties to
 United States District Court




                                  13   file supplemental briefing on that issue as part of the motion to alter or amend the judgment. Id.
                                  14   Judge Hammond also invited Otte and Rene Martinez, who were parties in interest but not parties
                                  15   to the adversary proceeding, to file briefs on the motion to alter or amend. See Naviscent Brief re
                                  16   Otte at 12. Otte did not file a brief. See Trial Order at 6. Because the court determined that the
                                  17   issue was properly before the bankruptcy court, it denied the parties’ requests for stay relief. Id.
                                  18          In a memorandum decision denying Martinez’s motion to alter or amend the judgment, the
                                  19   court on September 6, 2019 affirmed its prior ruling that Naviscent’s TPO and Writ were voidable,
                                  20   not void, and held that the doctrine of laches barred Martinez from voiding the TPO and Writ. Id.;
                                  21   Mem. Dec. on Mot. to Alter or Amend Ex. C at 41. This decision was binding on all parties,
                                  22   including Otte. See Otte Brief at 13.
                                  23

                                  24

                                  25   7
                                         “A void judgment is ineffective, unenforceable, and a nullity for all purposes.” CALIFORNIA
                                  26   JUDGES BENCHBOOK: CIVIL PROCEEDINGS—AFTER TRIAL § 3.4 (OCT. 2019). Judges must set
                                       aside all void judgments. Id. Voidable judgments, on the other hand, cannot be set aside by a
                                  27   judge. Id. Instead, the party seeking to set aside a voidable judgment must act to set it aside
                                       before the judgment becomes final. Id.
                                       8
                                  28      The initiation of the bankruptcy court proceedings placed an automatic stay on the state court
                                       action. See Naviscent Brief re Martinez at 10.
                                                                                         5
                                          Case 3:19-cv-07898-CRB Document 53 Filed 01/07/21 Page 6 of 36




                                   1                   3.      Naviscent & Otte - Consolidated Trial

                                   2           The bankruptcy court consolidated the adversary proceedings between Naviscent and Otte

                                   3   for trial. Otte Brief at 13.

                                   4                           a.     Pre-trial Issues
                                   5           At the pretrial conference, Otte challenged Naviscent’s expert report, which contained
                                   6   “heavily-or completely-redacted invoices and communications.” See Naviscent Brief re Otte at
                                   7   13; Otte Brief at 13–14. On June 19, 2019, the court issued a discovery order which: (1) required
                                   8   Naviscent to verify that only one ATM card was relevant to its claim against Martinez; and (2)
                                   9   allowed Naviscent to produce redacted documents, without a privilege log, if those documents
                                  10   “pertain[ed] to [Naviscent’s] legitimate business operations and that [were] not part of or related to
                                  11   [Naviscent’s] claims against Ms. Martinez or Mr. Otte.” Otte Brief at 14.
                                  12
Northern District of California




                                                               b.     Trial
 United States District Court




                                  13
                                               After the two-day trial, the judge concluded that: (1) Naviscent established an allowed
                                  14
                                       secured claim of $734,000, plus interest and attorneys’ fees and costs; (2) Otte established a non-
                                  15
                                       priority unsecured claim in the amount of $300,000; and (3) Martinez demonstrated an intent to
                                  16
                                       hinder or delay Naviscent’s recovery when she transferred to Otte the promissory note secured by
                                  17
                                       a deed of trust against her home, thereby rendering Martinez’s grant of a security interest to Otte
                                  18
                                       “avoided.” Naviscent Brief re Otte at 15; Trial Order. The court also found, based on the law of
                                  19
                                       the case doctrine, that her rulings on summary judgment in Martinez v. Naviscent precluded Otte’s
                                  20
                                       challenges to Naviscent’s Writ. Otte Brief at 18; Trial Order at 5 (“I am compelled to find the
                                  21
                                       same result as before.”).
                                  22
                                               E.      The Pending Appeals
                                  23
                                               Presently before the Court are two appeals.
                                  24

                                  25                   1.      Martinez Appeal

                                  26           Martinez appeals the bankruptcy court’s Order Denying Motion for Summary Judgment

                                  27   and its subsequent Order Denying Motion to Alter or Amend Judgment, and its Order Granting

                                  28   Summary Judgment. Martinez Brief at 6. Martinez asks this Court to reverse these orders and
                                                                                         6
                                             Case 3:19-cv-07898-CRB Document 53 Filed 01/07/21 Page 7 of 36




                                   1   hold that Naviscent’s TPO and Writ are void ab initio. Id. at 30. Martinez filed her opening brief

                                   2   on September 23, 2020, and Naviscent responded on October 23, 2020. See generally Martinez

                                   3   Brief; Naviscent Brief re Martinez. Martinez filed a reply on November 6, 2020. See generally

                                   4   Martinez Reply (dkt. 51).

                                   5                   2.      Otte Appeal
                                   6            Otte appeals the bankruptcy court’s Trial Order and asks this Court to: (1) reverse the
                                   7   bankruptcy court’s decision; (2) reinstate Otte’s allowed secured claim; and (3) limit Naviscent’s
                                   8   claim to $265,257.61. Otte Brief at 34. Otte filed his opening brief on September 24, 2020, and
                                   9   Naviscent responded on October 26, 2020. See generally Otte Brief; Naviscent Brief re Otte. Otte
                                  10   filed a reply on November 9, 2020. See generally Otte Reply (dkt. 52).
                                  11
                                       II.      LEGAL STANDARD
                                  12
Northern District of California




                                                The district court, in reviewing a bankruptcy court decision on appeal, applies a “clearly
 United States District Court




                                  13
                                       erroneous” standard to the bankruptcy court’s findings of fact, and reviews that court’s
                                  14
                                       conclusions of law de novo. Robertson v. Peters (In re Weisman), 5 F.3d 417, 419 (9th Cir.
                                  15
                                       1993); Briggs v. Kent (In Re Professional Investment Properties of Am.), 955 F.2d 623, 626 (9th
                                  16
                                       Cir. 1992), cert. denied, 506 U.S. 818 (1992). Mixed questions of law and fact are reviewed de
                                  17
                                       novo. Hamada v. Far E. Nat’l Bank (In Re Hamada), 291 F.3d 645, 649 (9th Cir. 2002).
                                  18
                                       III.     DISCUSSION
                                  19
                                                The appeals raise three main issues: (A) Whether the bankruptcy court erred in holding that
                                  20
                                       Naviscent’s TPO and Writ was voidable and not void; (B) Whether the bankruptcy court erred in
                                  21
                                       holding that Martinez’s transfer of a security interest to Otte was voidable; and (C) Whether the
                                  22
                                       bankruptcy court erred in determining the amount of Naviscent’s claim. As explained below, the
                                  23
                                       Court affirms the bankruptcy court’s holdings as to Naviscent’s TPO and Writ being voidable,
                                  24
                                       Martinez’s intent to hinder, Naviscent’s claim amount, and the award of attorneys’ fees; the Court
                                  25
                                       reverses the bankruptcy court’s award of prejudgment interest.
                                  26

                                  27            A.     Whether Naviscent’s TPO and Writ are void or voidable

                                  28            Both Otte and Martinez argue that Otte’s May 2018 deed of trust on Martinez’s property
                                                                                          7
                                          Case 3:19-cv-07898-CRB Document 53 Filed 01/07/21 Page 8 of 36




                                   1   takes priority over Naviscent’s April 2018 TPO and June 2018 Writ because the TPO was

                                   2   unperfected and the Writ was deficient and void at the time it was issued. Otte Brief at 27.

                                   3   Naviscent argues that the TPO and Writ are merely voidable and therefore remain valid unless set

                                   4   aside. Naviscent Brief at 14.

                                   5          Section 489.210 of the California Code of Civil Procedure states: “Before issuance of a

                                   6   writ of attachment, [or] a temporary protective order . . ., the plaintiff shall file an undertaking to

                                   7   pay the defendant any amount the defendant may recover for any wrongful attachment by the

                                   8   plaintiff in the action.” Cal. Code Civ. P. § 489.210. Naviscent does not dispute the statutory

                                   9   prerequisites for issuance of a TPO or writ of attachment, nor does it dispute that it did not post an

                                  10   undertaking before obtaining the TPO and Writ here. See generally Naviscent Brief re Otte;

                                  11   Naviscent Brief re Martinez. The parties only dispute whether the TPO and Writ, which were

                                  12   issued in the absence of an undertaking, are rendered void because of that error. See Martinez
Northern District of California
 United States District Court




                                  13   Brief at 14–22; Otte Brief at 26–27; Naviscent Brief re Martinez at 12–13; Naviscent Brief re Otte

                                  14   at 15. To resolve this issue on a motion for summary judgment and later a motion to alter or

                                  15   amend the judgment, the bankruptcy court analyzed two California cases. See generally Mem.

                                  16   Dec. re Motion to Alter or Amend Judgment at 43; People v. Am. Contractors Indem. Co., 33 Cal.

                                  17   4th 653 (2004); Vershbow v. Reiner, 231 Cal. App. 3d 879 (1991).

                                  18          Following American Contractors, the bankruptcy court held that because the state court

                                  19   exceeded its jurisdiction by issuing a TPO and Writ without requiring an undertaking, the TPO

                                  20   and Writ are voidable. Mem. Dec. re Motion to Alter or Amend Judgment at 45–46. The

                                  21   bankruptcy court’s conclusion presents a question of law and is reviewed de novo by this Court.

                                  22   See In re Weisman, 5 F.3d at 419. The Court will discuss each of the cases that the parties and

                                  23   bankruptcy court relied on.

                                  24                  1.      Applicable case law
                                  25          Otte and Martinez argue that the bankruptcy court erred when it applied American
                                  26   Contractors to this case, and that Vershbow, an earlier California appellate court decision, governs
                                  27   because it is directly on point. See Otte Brief at 26–7; Martinez Brief at 15–21. As in this case,
                                  28
                                                                                           8
                                          Case 3:19-cv-07898-CRB Document 53 Filed 01/07/21 Page 9 of 36




                                   1   the court in Vershbow had granted the appellant’s right to attach on real property owned by her

                                   2   debtor. Vershbow, 231 Cal. App. 3d at 881. In its order, issued on Judicial Council form AT-105,

                                   3   the court directed the appellant to file an undertaking and specified the amount. Id. Although the

                                   4   appellant failed to comply with this requirement, the clerk nonetheless issued and recorded

                                   5   appellant’s writ of attachment. Id. The court in Vershbow held that appellant’s writ was void ab

                                   6   initio because the clerk acted beyond the court’s jurisdiction, the parameters of which were

                                   7   provided by statute. Id. at 883.

                                   8          The bankruptcy court here declined to apply Vershbow because “American Contractors

                                   9   expands the analysis set forth in Vershbow to require an analysis of whether an invalid act is void

                                  10   or voidable.” Order re Motion to Alter or Amend at 36. Thirteen years after Vershbow, the

                                  11   California Supreme Court distinguished between trial court actions for which the court lacked

                                  12   fundamental jurisdiction and trial court actions that exceeded the court’s jurisdiction. See
Northern District of California
 United States District Court




                                  13   American Contractors, 33 Cal. 4th at 660–61. The court held that where a court lacks jurisdiction

                                  14   to hear or determine a case, due to an absence in authority over the parties or the subject matter, its

                                  15   ensuing judgment is void ab initio. Id. at 660. However, if a court acts contrary to the authority

                                  16   conferred upon it by statute, its act or judgment is merely voidable. Id. at 661. The bankruptcy

                                  17   court noted that although American Contractors involved statutory bail requirements, California

                                  18   courts have applied its holding in a variety of contexts. See Mem. Dec. re Motion to Alter or

                                  19   Amend Judgment at 44–45.

                                  20                  2.      Application to our case
                                  21          Otte and Martinez argue that Vershbow remains good law despite the California Supreme
                                  22   Court’s holding in American Contractors. See Martinez Brief at 18; Otte Brief at 26. Martinez
                                  23   also contends that American Contractors does not apply to this case because its holding governs
                                  24   only acts taken by the court, not ministerial acts undertaken by court personnel like the clerk. See
                                  25   Martinez Brief at 18. The Court concludes that the bankruptcy court did not err when it applied
                                  26   American Contractors.
                                  27          Whether Naviscent’s TPO and Writ are void is a question of California law. See Cal.
                                  28
                                                                                         9
                                         Case 3:19-cv-07898-CRB Document 53 Filed 01/07/21 Page 10 of 36




                                   1   Code Civ. P. § 481.010 et. seq. While federal courts should attribute some weight to lower state

                                   2   court rulings, those decisions are not controlling if the highest state court has spoken on the issue.

                                   3   Comm’r v. Bosch, 387 U.S. 456, 465 (1967). In American Contractors, California’s highest court

                                   4   addressed the issue in this case and held that when a state court exceeds its jurisdiction, its acts are

                                   5   voidable, not void. See generally American Contractors, 33 Cal. 4th at 661. As the bankruptcy

                                   6   court noted, courts have extended this holding to a variety of contexts, applying it broadly. See

                                   7   Mem. Dec. re Motion to Alter or Amend Judgment at 44–45. The holding governs here, where

                                   8   the state court had jurisdiction to issue both the TPO and Writ but exceeded its jurisdiction when it

                                   9   did so without requiring Naviscent to post an undertaking. Because the California Supreme Court

                                  10   spoke to this issue in American Contractors, Vershbow, a lower state court, is not controlling. See

                                  11   Comm’r v. Bosch, 387 U.S. at 465.

                                  12          Not only is Vershbow’s holding not binding, but the facts of that case differ from those
Northern District of California
 United States District Court




                                  13   here in two significant ways.

                                  14          First, in Vershbow, the state court explicitly required an undertaking in its order granting

                                  15   the right to attach. Vershbow, 231 Cal. App. 3d at 881. Although the plaintiff did not post an

                                  16   undertaking, the clerk issued a writ of attachment. Id. In its reasoning, the Court of Appeal

                                  17   acknowledged that not only did the clerk mistakenly issue a writ, but also that the plaintiff defied a

                                  18   court order that imposed an affirmative obligation to post an undertaking. Id. at 883. Here, the

                                  19   state court issued the RTAO without explicitly requiring an undertaking or specifying an amount

                                  20   in the designated fields on the form. See RTAO (dkt. 36-40) at 104–105. Martinez argues that

                                  21   American Contractors does not apply to this case because its holding governs only acts taken by

                                  22   the court, and not court personnel. Martinez Brief at 18. But, assuming that is true, the error in

                                  23   this case arises from the RTAO itself, which the court, not court personnel, issued.

                                  24          The second factual difference between Vershbow and this case is that in Vershbow, the

                                  25   state trial court declared void the applicant’s Writ in the same action in which the Writ was issued.

                                  26   Vershbow, 231 Cal. App. 3d at 880. A state appellate court later affirmed that decision. Id. Here,

                                  27   neither Otte nor Martinez challenged Naviscent’s TPO or Writ in state court, where they were

                                  28   issued, but instead challenged them some time later, in an adversarial proceeding in bankruptcy
                                                                                         10
                                         Case 3:19-cv-07898-CRB Document 53 Filed 01/07/21 Page 11 of 36




                                   1   court. Naviscent Brief re Martinez at 18.

                                   2          In the alternative, Martinez argues that the bankruptcy court erred when it “refused to

                                   3   reconcile American Contractors with Baird,” a 1932 California Supreme Court decision that

                                   4   Martinez cited in her motion to alter or amend the judgment, but not in her summary judgment

                                   5   motion. See Martinez Brief at 21; Mem. Dec. re Motion to Alter or Amend Judgment at 48; see

                                   6   generally Baird v. Smith, 216 Cal. 408 (1932). The bankruptcy court did not apply Baird because

                                   7   it was not directly on point. See Mem. Dec. re Motion to Alter or Amend Judgment at 48. In

                                   8   Baird, the court held that a court clerk’s ministerial act in excess of the clerk’s jurisdiction was

                                   9   void. Baird, 216 Cal. at 410. In that case, the clerk prematurely entered a default judgment

                                  10   against a defendant, the entry of which was later determined to be void. Id. at 409–10.

                                  11          Baird is distinguishable because the default judgment statutes differ from the attachment

                                  12   statutes. The clerk in Baird entered default judgment pursuant to Section 585 of the California
Northern District of California
 United States District Court




                                  13   Code of Civil Procedure, which outlines the circumstances under, and the procedures by which,

                                  14   court clerks enter default judgment. See Baird, 216 Cal. at 409; Cal. Code. Civ. P. § 585. Section

                                  15   585 explicitly grants the clerk authority to enter default judgment without a court’s order in certain

                                  16   circumstances, none of which were present in Baird. See Baird, 216 Cal. at 409; Cal. Code Civ. P.

                                  17   § 585. The statutes governing attachments do not authorize the clerk to issue a writ of attachment

                                  18   without a court order. See Cal. Code Civ. P. § 485. As Naviscent notes, the clerk’s authority in

                                  19   Baird was derived directly from the statute, whereas here, the clerk’s authority to issue the TPO

                                  20   and Writ derived from the court’s RTAO. See Naviscent Brief re Martinez at 23–24. Due to the

                                  21   factual differences between the cases, the Court agrees with the bankruptcy court that Baird is not

                                  22   on point and therefore did not bind its decision.

                                  23          Because American Contractors is binding precedent that addresses the issue in this case—

                                  24   whether Naviscent’s TPO and Writ are void or merely voidable—the bankruptcy court did not err

                                  25   when it applied American Contractors. Despite the lack of an undertaking, Naviscent’s TPO and

                                  26   Writ were merely voidable. This order now addresses the numerous additional challenges the

                                  27   appeals make to the TPO and Writ.

                                  28
                                                                                           11
                                            Case 3:19-cv-07898-CRB Document 53 Filed 01/07/21 Page 12 of 36




                                   1                   3.     Whether the TPO expired before the Writ was issued

                                   2            As an alternative basis upon which the Court could declare Naviscent’s Writ void,

                                   3   Martinez argues that Naviscent’s TPO expired before the Writ was issued. See Martinez Brief at

                                   4   23–25. Martinez contends that the state court’s May 22, 2018 order extending Naviscent’s TPO

                                   5   until June 22, 2018 is void or voidable because Naviscent did not request an extension pursuant to

                                   6   the process provided in Section 486.100 of the California Code of Civil Procedure. Id. at 23–24.

                                   7   For the same reason, Martinez also contends that the state court’s May 31, 2020 order further

                                   8   extending the TPO is void or voidable. Id. at 24. Section 486.100 provides that the court may

                                   9   “modify or vacate” the TPO “after a noticed hearing.” Cal. Code Civ. P. § 486.100. Martinez

                                  10   argues that because the state court judge extended the TPO twice without a noticed hearing, the

                                  11   extensions did not comply with Section 486.100. Martinez Brief at 24.

                                  12            Naviscent does not dispute Martinez’s characterization of Section 486.100, but instead
Northern District of California
 United States District Court




                                  13   points to the actual statutory authority under which the state court extended Naviscent’s TPO.9

                                  14   Naviscent Brief re Martinez at 25. Section 484.040(b) provides that a court may grant the

                                  15   defendant a continuance of a hearing on a writ application to allow more time to oppose the

                                  16   application. Cal. Code Civ. P. § 484.040(b). The subsection further states: “If such a continuance

                                  17   is granted, the court shall extend the effective period of any protective order issued. . . for a period

                                  18   ending not more than 10 days after the new hearing date. . .” Id. At the May 22, 2018 hearing on

                                  19   Naviscent’s Writ application, the court granted Martinez’s request for continuance and postponed

                                  20   the hearing to June 19. Naviscent Brief re Martinez at 25.10 In compliance with the mandate set

                                  21   forth in Section 484.040(b), the judge extended Naviscent’s TPO to June 22 (“not more than 10

                                  22   days after the new hearing date”). Id. The court extended the TPO again, to June 30, after it

                                  23   denied Naviscent’s second ex parte Writ application. Id. at 26.11 Section 486.030 of the

                                  24

                                  25   9
                                         Martinez does not further address this issue in her reply brief. See generally Martinez Reply.
                                       10
                                  26      See also Naviscent Brief re Martinez at 3 (citing SER 215:1–5) (“Appellant’s attorney assured
                                       the state court that, with the TPO in place and its duration extended, Naviscent would not be
                                  27   prejudiced by the requested continuance.”).
                                       11
                                          See also Naviscent Brief re Martinez at 4 (citing SER 215:24–25) (“Appellant’s attorney again
                                  28   represented that Naviscent would not be prejudiced by the later hearing date, because the TPO
                                       remained in place.”).
                                                                                         12
                                         Case 3:19-cv-07898-CRB Document 53 Filed 01/07/21 Page 13 of 36




                                   1   California Code of Civil Procedure provides courts with the authority to issue a TPO instead of

                                   2   granting the ex parte Writ application. Cal. Code Civ. P. § 486.030. Both extensions of the TPO

                                   3   were authorized by statute and are therefore neither void nor voidable.

                                   4          Lastly, Martinez argues that under Section 493.030(b) of the California Code of Civil

                                   5   Procedure, Naviscent’s judgment lien terminated because the lien was created within ninety days

                                   6   prior to the filing of the Chapter 11 bankruptcy petition. See Martinez Brief at 25; Cal. Code Civ.

                                   7   P § 493.030(b). Section 493.030(b) states: “The filing of a petition commencing a voluntary or

                                   8   involuntary case under Title 11 of the United States Code (Bankruptcy) terminates a lien of a

                                   9   temporary protective order or of attachment if the lien was created within 90 days prior to the

                                  10   filing of the petition.” Cal. Code Civ. P § 493.030(b). This statute does not apply here because

                                  11   the lien of the TPO was not created within 90 days of the date on which Martinez filed her

                                  12   bankruptcy petition. The creation of an attachment lien relates back to the date on which the
Northern District of California
 United States District Court




                                  13   creditor obtained a TPO. See In re Wind Power Syst., Inc., 841 F.2d 288, 290 (9th Cir. 1988).

                                  14   Here, Naviscent obtained its TPO on April 24, 2018, and therefore the creation of the lien relates

                                  15   back to April 24, 2018—which is not within 90 days prior to Martinez’s Chapter 11 filing on

                                  16   August 22, 2018. See Naviscent Brief re Martinez at 7, 9. Naviscent’s lien did not terminate

                                  17   under Section 493.030(b) and, as previously addressed, its TPO did not expire prior to the

                                  18   issuance of the Writ.

                                  19                  4.       Whether the bankruptcy court erred when it did not consider
                                  20                           Martinez’s “strong-arm” arguments
                                  21          Martinez argues that Section 544 of the Bankruptcy Code, the “strong-arm” clause,
                                  22   authorizes her to avoid Naviscent’s security interests in her property because they are invalid. See
                                  23   Martinez Brief at 25– 27. Section 544 of the Bankruptcy Code allows a trustee in a Chapter 13
                                  24   bankruptcy proceeding to avoid or take priority over security interests that are determined to be
                                  25   avoidable under applicable state law. See 11 U.S.C. § 544. In its order denying Martinez’s
                                  26   request to alter or amend the judgment, the bankruptcy court summarily rejected this argument
                                  27   because in her complaint, Martinez did not state a claim to set aside Naviscent’s lien under Section
                                  28
                                                                                        13
                                            Case 3:19-cv-07898-CRB Document 53 Filed 01/07/21 Page 14 of 36




                                   1   544. See Mem. Dec. re Motion to Alter or Amend Judgment at 49 n.1. Martinez argues that the

                                   2   bankruptcy court erred in declining to address her Section 544 claim because when the bankruptcy

                                   3   court concluded, as a matter of law, that Naviscent’s TPO and Writ were valid and not avoidable,

                                   4   the court’s conclusion “necessarily required the Bankruptcy Court to consider section 544(a) of

                                   5   the Bankruptcy Code.” See Martinez Brief at 25–27; Martinez Reply at 12. Whether the

                                   6   bankruptcy court erred when it declined to consider Martinez’s section 544 argument on the merits

                                   7   is a question of law for de novo review. See In re Weisman, 5 F.3d at 419.

                                   8            In her complaint, filed in the adversary proceeding action against Naviscent, Martinez did

                                   9   not state a claim under Section 544. See Naviscent Brief re Martinez at 20. Martinez also did not

                                  10   raise Section 544 in her motion for summary judgment, her memorandum of points and authorities

                                  11   in support of her motion to alter or amend that judgment, nor in her motion for relief from the

                                  12   automatic stay. Id. Martinez only raised her Section 544 argument in her supplemental briefing
Northern District of California
 United States District Court




                                  13   on her motion to alter or amend the judgment. See Martinez Reply at 12. Martinez forfeited this

                                  14   argument for two reasons. First, because Martinez did not raise the issue in her motion for

                                  15   summary judgment, it was improper for her to raise the issue in her motion to amend or alter the

                                  16   court’s order denying summary judgment. See Kona Enter., Inc. v. Bishop, 229 F.3d 877, 890

                                  17   (9th Cir. 2000) (“A Rule 59(e) motion may not be used to raise arguments or present evidence for

                                  18   the first time when they could reasonably have been raised earlier in the litigation”). Second, the

                                  19   bankruptcy court instructed the parties to limit the issues in their supplemental briefs to those

                                  20   raised in Martinez’s motion for summary judgment.12 Naviscent Brief re Martinez at 20.

                                  21            Because parties cannot raise new issues or theories on appeal, this Court also declines to

                                  22   consider Martinez’s Section 544 argument. See 10A CHARLES ALAN WRIGHT & ARTHUR R.

                                  23   MILLER, FEDERAL PRACTICE AND PROCEDURE § 2716 (4TH ED. 2020).

                                  24

                                  25
                                       12
                                  26      Moreover, in a hearing during which the parties discussed the issues to be addressed in
                                       supplemental briefing, Martinez’s counsel acknowledged that any “further determination that may
                                  27   need to be made under either 544(a)(1) or (a)(3) . . . is not properly in that motion for summary
                                       judgment. . . I agree with Mr. Harris that the motion for summary judgment frames the issues for
                                  28   the [motion to alter or amend the judgment.].” See April 26, 2019 Hearing Transcript (dkt. 40-2)
                                       at 395.
                                                                                        14
                                         Case 3:19-cv-07898-CRB Document 53 Filed 01/07/21 Page 15 of 36




                                   1                  5.      Whether the bankruptcy court erred in granting summary judgment

                                   2                          sua sponte for Naviscent

                                   3          Martinez argues that the bankruptcy court erred when it granted summary judgment sua

                                   4   sponte in Naviscent’s favor because the court failed to provide Martinez with prior notice or an

                                   5   opportunity to challenge Naviscent’s affirmative defenses. Martinez Brief at 28–29. Martinez

                                   6   contends that she had no opportunity to oppose Naviscent’s affirmative defenses because the

                                   7   bankruptcy court only authorized supplemental briefing on the motion to alter or amend the

                                   8   judgment that addressed “the issue of whether Naviscent’s attachment lien constituted a ‘valid

                                   9   enforceable lien.’” Martinez Reply at 16.

                                  10          Rule 56(f) requires a court to give notice and a reasonable time to respond if it grants

                                  11   summary judgment for the nonmovant. See Fed. Rule Civ. P. 56(f)(1). Here, the bankruptcy

                                  12   court provided both notice and reasonable time to respond before granting summary judgment in
Northern District of California
 United States District Court




                                  13   favor of Naviscent, the nonmovant. At a hearing on April 22, 2019, the court informed the parties

                                  14   that it “did not rule as fully as [it] should have on the motion for summary judgment” because it

                                  15   did not address whether Naviscent had a secured claim. April 22 Hearing Transcript (dkt. 40-2) at

                                  16   346–47. The court notified the parties that it would retain jurisdiction to address that issue by way

                                  17   of a motion to alter or amend the judgment. Id. at 346, 376. At the initial hearing on the motion

                                  18   to alter or amend the judgment, the court discussed the issues to be addressed in the supplemental

                                  19   briefs. See generally April 26 Hearing (dkt. 40-2) at 387–406. The court agreed with a party’s

                                  20   framing of the issue as “whether or not, given that [they’re] voidable, the order and writ should be

                                  21   set aside or preserved.” Id. at 396.

                                  22          These statements indicate that the court did notify Martinez that it intended to resolve the

                                  23   issue of whether Naviscent’s TPO and Writ should be set aside, which could potentially result in a

                                  24   grant of summary judgment in favor of Naviscent. Additionally, Martinez had reasonable time to

                                  25   respond regarding this issue. At the April 26 hearing, the court stated that it was prepared to rule

                                  26   on the outstanding issue and would allow each side “an opportunity to fully present their

                                  27   arguments on it.” Id. The record indicates that not only did the court provide Martinez with an

                                  28   opportunity to address the issue in her supplemental briefing, but that Martinez actually did when
                                                                                        15
                                         Case 3:19-cv-07898-CRB Document 53 Filed 01/07/21 Page 16 of 36




                                   1   she discussed Naviscent’s affirmative defenses in her supplemental brief. See Martinez’s

                                   2   Supplemental Reply Brief re Motion to Alter or Amend Judgment (dkt. 40-2) at 470.

                                   3          Because the bankruptcy court complied with the requirements of Rule 56(f)(1), the

                                   4   bankruptcy court did not err in granting summary judgment sua sponte in favor of Naviscent.

                                   5                  6.      Whether Martinez v. Naviscent precludes Otte from raising his
                                   6                          affirmative defenses
                                   7          The bankruptcy court held that its rulings in Martinez v. Naviscent prevented Otte from
                                   8   later objecting to the validity of Naviscent’s Writ. See Trial Order at 6. Otte argues that the
                                   9   bankruptcy court erred when it applied the law from Martinez v. Naviscent to Otte’s case. Otte
                                  10   Brief at 28. Whether or not the bankruptcy court’s ruling on Martinez’s motion for summary
                                  11   judgment binds Otte is a question of law for this Court to review de novo. See In re Weisman, 5
                                  12
Northern District of California




                                       F.3d at 419.
 United States District Court




                                  13          The law of the case doctrine precludes courts from reconsidering a previously decided
                                  14   issue. See United States v. Alexander, 106 F.3d 874, 877 (9th Cir. 1997). The doctrine applies to
                                  15   issues that were “decided explicitly or by necessary implication in the previous disposition.” See
                                  16   United States v. Lummi Nation, 763 F.3d 1190, 1187 (9th Cir. 2014). The law of the case
                                  17   doctrine extends to bankruptcy cases, which comprise the initial bankruptcy filing and any
                                  18   adversary proceedings that arise from the filing. See In re GGW Brands, LLC, No. 2:13-bk-
                                  19   15130-SK, 2013 WL 6906375, at *16 (Bankr. C.D. Cal. Nov. 15, 2013) (citing In re Pilgrim’s
                                  20   Pride Corp., 442 B.R. 522, 530 (Bankr. N.D. Tex. 2010)). The doctrine also applies between
                                  21   separate adversary proceedings in the same bankruptcy case. Id. The Ninth Circuit has identified
                                  22   certain exceptions to the law of the case doctrine, one of which Otte argues applies here. See
                                  23   Thomas v. Bible, 983 F.2d 152, 155 (9th Cir. 1993). Courts may reopen a previously resolved
                                  24   question if its first decision was clearly erroneous. Id. Because the Court agrees with the
                                  25   bankruptcy’s holding that Naviscent’s TPO and Writ are valid, Otte’s argument is unavailing.
                                  26          In Martinez v. Naviscent, the bankruptcy court explicitly decided the issue of whether
                                  27   Naviscent’s TPO and Writ were void or voidable and held that they were voidable. The
                                  28
                                                                                        16
                                            Case 3:19-cv-07898-CRB Document 53 Filed 01/07/21 Page 17 of 36




                                   1   bankruptcy court correctly declined to reconsider this issue when Otte raised it in his adversary

                                   2   proceeding against Naviscent.13

                                   3                   7.      Otte’s additional arguments regarding the validity of Naviscent’s TPO
                                   4                           and Writ
                                   5            In his brief, Otte adopts Martinez’s arguments in support of her position that Naviscent’s
                                   6   Writ is void. Otte Brief at 27. Otte also offers four additional arguments. Id. at 27–29.
                                   7
                                                               a.     Failure to notify Otte of TPO
                                   8            Otte argues that even if Naviscent’s Writ is valid, Naviscent’s TPO is unperfected because
                                   9   Naviscent failed to notify Otte that it obtained the TPO against Martinez. See Otte Brief at 21.
                                  10   Otte cites California Civil Code § 1214 as authority for his contention, but does not explain
                                  11   further. Otte Reply at 13. Section 1214 is California’s bona fide purchaser statute that renders
                                  12
Northern District of California




                                       unrecorded conveyances void when subsequent bona fide purchasers record their title first. See
 United States District Court




                                  13   Cal. Civ. Code § 1214; see also In re Tippett, 542 F.3d 684, 688 (9th Cir. 2008). Even if Otte
                                  14   demonstrated that the bona fide purchaser statute applies to Naviscent’s TPO and Writ, which he
                                  15   did not, his argument is unavailing. First, upon obtaining its TPO, Naviscent recorded a lis
                                  16   pendens. Naviscent Brief re Otte at 8; see also Rose v. Knapp, 153 Cal. App. 2d 379, 386 (1957)
                                  17   (“a lis pendens gives notice of what may be established by the judgment, and is effective with
                                  18   respect to what is established.”). Second, upon obtaining its Writ, Naviscent served and recorded
                                  19   the Writ with the county. Naviscent Brief re Otte at 10.
                                  20
                                                               b.     California Code of Civil Procedure § 484.110(a)
                                  21            Otte next argues that the bankruptcy court erred when it “ignored” California Code of Civil
                                  22   Procedure Section 484.110(a), which, Otte argues, bars the use of waiver and doctrine of laches as
                                  23   affirmative defenses. Id. Whether section 484.110(a) applies to this case and bars Naviscent’s
                                  24   affirmative defenses is a question of law reviewed de novo. See In re Weisman, 5 F.3d at 419.
                                  25

                                  26   13
                                         Additionally, the record suggests that Otte was aware that the court’s rulings in Martinez v.
                                  27   Naviscent would bind him and he raised no objection. At the April 22 hearing, Otte’s counsel
                                       requested that “Mr. [Otte] who will be affected and was affected by the summary judgment just be
                                  28   included, noticed, and participate in [the next hearing in Martinez v. Naviscent].” See April 22
                                       Hearing Transcript at 356.
                                                                                         17
                                         Case 3:19-cv-07898-CRB Document 53 Filed 01/07/21 Page 18 of 36




                                   1          Under Section 484.110(a) of the California Code of Civil Procedure, a defendant’s failure

                                   2   to oppose either the issuance of a right to attach order or any of the plaintiff’s evidence in support

                                   3   thereof does not constitute “a waiver of any defense to the plaintiff’s claim in the action or any

                                   4   other action.” See Cal. Code Civ. P. § 484.110(a). Otte interprets this section to mean that “a

                                   5   defendant’s failure to object to the issuance of or any other defenses to a Writ are preserved

                                   6   through trial.” Otte Brief at 28. Not so. Section 484.110(a) preserves a defendant’s right to raise

                                   7   defenses against a plaintiff’s claim and produce evidence at trial even if the defendant did not

                                   8   oppose the issuance of a right to attach order in that action. See Cal. Code Civ. P. § 484.110(a).

                                   9   A preceding section, Section 484.100, ensures that a court’s determinations under the attachment

                                  10   laws have no effect on the determination of any issues in the action. See Cal. Code Civ. P. §

                                  11   484.100. Applying Section 484.110(a) to this case, Martinez’s failure to object to the state court’s

                                  12   issuance of a right to attach order in favor of Naviscent did not preclude her from raising defenses
Northern District of California
 United States District Court




                                  13   against Naviscent’s claims in that action. Naviscent’s claims in the state court action arose from

                                  14   Martinez’s embezzlement, not from the court’s issuance of the Writ. In addition, as Naviscent

                                  15   points out, the bankruptcy court did not base her ruling on waiver; she concluded that Martinez

                                  16   unreasonably delayed raising the lack of an undertaking, which prejudiced Naviscent, implicating

                                  17   the doctrine of laches. See Naviscent Brief re Otte at 18 (citing ER 544:1–544:14; 548:9–16).

                                  18          Section 484.110(a) did not preclude the bankruptcy court from holding that the doctrine of

                                  19   laches barred Martinez’s claims.

                                  20                          c.      11 U.S.C. § 362(a)(4)
                                  21          Otte also contends, without additional argument, that 11 U.S.C. § 362(a)(4) mandates an

                                  22   automatic stay of “any act to create, perfect, or enforce any lien against property of the estate”

                                  23   upon the filing of a bankruptcy petition. Otte Brief at 27; Otte Reply at 38; 11 U.S.C. § 362(a)(4).

                                  24   The Court will not rule on this issue as it was not before the trial court. See 10A CHARLES ALAN

                                  25   WRIGHT & ARTHUR R. MILLER, FEDERAL PRACTICE AND PROCEDURE § 2716 (4TH ED. 2020).

                                  26   Second, Otte fails to explain why an automatic stay imposed by 11 U.S.C. § 362(a)(4) renders

                                  27   Naviscent’s TPO and Writ invalid. See generally Otte Brief; Otte Reply.

                                  28          //
                                                                                         18
                                         Case 3:19-cv-07898-CRB Document 53 Filed 01/07/21 Page 19 of 36



                                                               d.    Rooker-Feldman Doctrine
                                   1
                                               And Otte contends, without additional argument, that the Rooker-Feldman doctrine
                                   2
                                       prevented the bankruptcy court from “correct[ing] Naviscent’s claim post-petition.” Otte Reply at
                                   3
                                       15; see also Otte Brief at 27. The bankruptcy court dismissed this argument at trial and held that
                                   4
                                       the Rooker-Feldman doctrine does not apply. See Trial Order at 6. Whether the Rooker-Feldman
                                   5
                                       doctrine precluded the bankruptcy court from considering the validity of Naviscent’s TPO and
                                   6
                                       Writ is a question of law reviewed de novo. See In re Weisman, 5 F.3d at 419.
                                   7
                                               The Rooker-Feldman doctrine prohibits federal courts from exercising appellate review
                                   8
                                       over final state court judgments. See Reusser v. Wachovia Bank, N.A., 525 F.3d 855, 858–59 (9th
                                   9
                                       Cir. 2008). The doctrine applies where the losing party to a state court action seeks relief in
                                  10
                                       federal court from an injury caused by a state court judgment. See Exxon Mobil Corp. v. Saudi
                                  11
                                       Basic Indus. Corp., 544 U.S. 280, 284 (2005). As Naviscent points out, Naviscent did not
                                  12
Northern District of California




                                       complain of an injury resulting from the state court’s judgment, nor did it seek the bankruptcy
 United States District Court




                                  13
                                       court’s review of the state court’s judgment. See Naviscent Brief re Otte at 22–23. Nor did any
                                  14
                                       other party to this case.
                                  15
                                               The Rooker-Feldman doctrine does not apply to this case and therefore did not preclude
                                  16
                                       the bankruptcy court from deciding the validity of Naviscent’s TPO and Writ.
                                  17
                                                       8.      Conclusion
                                  18
                                               The bankruptcy court correctly resolved the issue of whether Naviscent’s TPO and Writ
                                  19
                                       were void or voidable. Because the TPO and Writ are merely voidable, Martinez was required to
                                  20
                                       successfully challenge them in order to set them aside. See Mem. Dec. re Motion to Alter or
                                  21
                                       Amend Judgment at 41.
                                  22

                                  23           B.      Whether Martinez Had an Intent to Hinder or Delay Creditors

                                  24           Otte argues that the bankruptcy court clearly erred in finding that Martinez intended to

                                  25   hinder or delay Naviscent’s recovery when she granted a security interest to Otte in the form of a

                                  26   promissory note and deed of trust. See Otte Brief at 20. This finding allowed the court to hold

                                  27   that Martinez’s transfer to Otte was voided. Id. Section 544 of the Bankruptcy Code authorizes

                                  28   trustees to avoid any transfer of the debtor’s property that violates applicable non-bankruptcy law,
                                                                                        19
                                         Case 3:19-cv-07898-CRB Document 53 Filed 01/07/21 Page 20 of 36




                                   1   including the California Uniform Fraudulent Transfers Act (“CUFTA”). See In re Beverly, 374

                                   2   B.R. 221, 232 (9th Cir. BAP 2007); Cal. Civ. Code § 3439.04. To qualify as an avoidable transfer

                                   3   under the CUFTA, the creditor must establish by a preponderance of evidence that the transferor

                                   4   possessed either an intent to hinder, intent to delay, or intent to defraud a creditor. In re Beverly,

                                   5   374 B.R. 221, 235. The bankruptcy court found that Martinez possessed an intent to delay, and

                                   6   intent to hinder, but not an intent to defraud. See Trial Order at 9–11. Whether the bankruptcy

                                   7   court erred in finding an intent to hinder or delay is a question of fact to which the Court will

                                   8   apply a clearly erroneous standard. See In re Weisman, 5 F.3d at 419.

                                   9           To determine whether actual intent exists, courts must consider whether certain

                                  10   circumstances give rise to the inference of an intent to defraud, delay, or hinder. See In re

                                  11   Beverly, 374 B.R. at 235. CUFTA lists nonexclusive factors known as “badges of fraud” that aid

                                  12   in this analysis. See id.; see also Cal. Civ. Code § 3439.04(b). Here, the bankruptcy court
Northern District of California
 United States District Court




                                  13   identified “at least three badges of fraud” to support its finding of an intent to hinder or delay: (1)

                                  14   the grant of security interest to Otte after Naviscent filed its complaint in state court; (2) a “special

                                  15   relationship” between Martinez and Otte; and (3) Martinez’s “growing and unmanageable

                                  16   insolvency.” See Otte Reply at 14.

                                  17           The bankruptcy court identified text messages and emails in which Martinez expressed

                                  18   frustration with Naviscent’s state court action against her. See generally Trial Order at 10–12.

                                  19   Martinez expressed feelings of anger and depression when Papazian refused to agree to her

                                  20   settlement offer and Naviscent filed a lawsuit instead. Id. at 10. After Naviscent filed its lawsuit,

                                  21   Martinez informed Papazian via email that she had entered into an agreement with Otte and that

                                  22   she would pay Otte first. Id. at 11. Her statement was not true because Martinez and Otte did not

                                  23   sign the settlement agreement until three days after Martinez sent that email to Papazian. Id.

                                  24   Based on these facts, the bankruptcy court identified one of the indicia of intent to hinder or delay:

                                  25   “before the transfer was made or obligation was incurred, the debtor had been sued or threatened

                                  26   with suit.” See Trial Order at 12; Cal. Civ. Code § 3439.04(b)(4).

                                  27           Martinez’s communications with Otte suggest her preference that Otte receive any

                                  28   available money before Naviscent. See Trial Order at 10–12. Upon learning of Naviscent’s state
                                                                                          20
                                         Case 3:19-cv-07898-CRB Document 53 Filed 01/07/21 Page 21 of 36




                                   1   court action against her, Martinez informed Otte via text message that she would tell Papazian that

                                   2   she had signed an agreement with Otte. Id. at 11. In another communication with Otte, Martinez

                                   3   said of Papazian:

                                   4                    Now he’s really going to have to work to get his money. I’m signing
                                                        legal separation papers today so Rene [Martinez’s husband] is
                                   5                    protected. My estate will have to go through probate. It will be
                                                        months or more before the house can even be sold. It may go into
                                   6                    foreclosure first. He is the one who will be royally screwed.
                                   7   Trial Order at 11.
                                   8          The bankruptcy court also identified several facts from which it inferred that Martinez and

                                   9   Otte shared a special relationship. See Trial Order at 10–12. Martinez considered Otte to be a

                                  10   “good” person who deserved to receive the available money first. Id. at 10. Throughout the state

                                  11   court action between Naviscent and Martinez, Martinez and Otte maintained constant

                                  12   communication via text message and phone calls. Id. at 10–12. Martinez updated Otte regarding
Northern District of California
 United States District Court




                                  13   her communications with Papazian and shared her personal feelings regarding the case and the

                                  14   surrounding events. Id. Martinez was transparent with Otte by informing him of her financial

                                  15   hardships. Id. at 11. Otte demonstrated sympathy and encouraged Martinez to “stand up to

                                  16   Papazian.” Id.

                                  17          Additionally, the bankruptcy court found that another indicium of intent was present: “the

                                  18   debtor was insolvent or became insolvent shortly after the transfer was made or the obligation was

                                  19   incurred.” See Trial Order at 12; Cal. Civ. Code § 3439.04(b)(9). After Naviscent filed its

                                  20   lawsuit, Martinez expressed that she would be unable to sell the home and that there “isn’t enough

                                  21   money to pay every one.” See Trial Order at 11. Martinez also informed Otte of her plan to

                                  22   legally separate from her husband in order to “protect” him, which suggests the severity of

                                  23   Martinez’s financial situation as a result of the lawsuit and settlement with Otte. Id.

                                  24          The facts identified by the bankruptcy court, considered together, suggest an intent to at

                                  25   least delay Naviscent’s claim and likely an intent to hinder Naviscent’s claim as well. Otte argues

                                  26   that the bankruptcy court clearly erred in finding an intent to hinder or delay because: (1) Otte’s

                                  27   settlement agreement with Martinez did not actually hinder or delay Naviscent’s secured claim;

                                  28   (2) the settlement amount was reasonable; and (3) he did not have an “insider” relationship with
                                                                                        21
                                         Case 3:19-cv-07898-CRB Document 53 Filed 01/07/21 Page 22 of 36




                                   1   Martinez. See Otte Brief at 22–26. None of these arguments is persuasive.

                                   2          First, Otte challenges the bankruptcy court’s finding that Martinez’s settlement with Otte

                                   3   demonstrated an intent to hinder or delay Naviscent. Otte Brief at 23. Otte argues that this

                                   4   finding was clearly erroneous because there was no evidence that Martinez’s settlement with Otte

                                   5   hindered or delayed Naviscent. Id. This argument misconstrues the plain language of the statute

                                   6   which, in pertinent part, reads “with actual intent to hinder, delay, or defraud.” See Cal. Civ. Code

                                   7   § 3439.04(a)(1) (emphasis added). It does not matter whether Otte actually hindered or delayed

                                   8   Naviscent’s claim. See In re Medina, 619 B.R. 236, 241 (9th Cir. BAP 2020) (holding that “actual

                                   9   damages” or “actual harm” is not an element of a fraudulent transfer claim under California Civil

                                  10   Code Section 3439.04(a)(1)).

                                  11          Second, Otte argues that the bankruptcy court found that its settlement with Martinez was

                                  12   not fraudulent and involved a fair and reasonable amount. Otte Brief at 22. Otte fails to explain
Northern District of California
 United States District Court




                                  13   why a reasonable settlement amount renders the bankruptcy court’s finding of an intent to hinder

                                  14   or delay clearly erroneous. In finding that Martinez entered the settlement agreement with Otte

                                  15   with an intent to delay or hinder Naviscent, the bankruptcy court did not consider the amount of

                                  16   the settlement. See Trial Order at 10–12.

                                  17          Third, Otte argues that the bankruptcy court’s finding that a special relationship existed

                                  18   between Otte and Martinez was clearly erroneous. Otte Brief 23–26. Using the precise language

                                  19   set forth in the CUFTA, Otte argues that no “insider relationship” existed between Otte and

                                  20   Martinez. Id. Otte cites to authorities that characterize the “insider relationship” as one in which

                                  21   the creditor exercises significant control or influence over the debtor such that any transaction

                                  22   between them is not “arms-length.” Id. at 25–26. Otte argues that, while his relationship with

                                  23   Martinez was amicable, he did not exert sufficient control or influence over Martinez to render

                                  24   himself an “insider.” Id. But whether Otte and Martinez had an “insider relationship” does not

                                  25   change the outcome. The CUFTA list of badges of fraud are nonexclusive and do not provide a

                                  26   “counting rule [or] a mathematical formula.” In re Beverly, 374 B.R. at 236. The bankruptcy

                                  27   court considered the relationship between Otte and Martinez among several other factors and drew

                                  28   reasonable inferences based upon the nature and frequency of their interactions.
                                                                                        22
                                            Case 3:19-cv-07898-CRB Document 53 Filed 01/07/21 Page 23 of 36




                                   1            The bankruptcy court did not clearly err when it found that Martinez transferred a security

                                   2   interest to Otte, through the promissory note and the deed of trust, with actual intent to hinder or

                                   3   delay Naviscent. Because the Court upholds this finding, the Court affirms the bankruptcy court’s

                                   4   trial order to the extent that it holds that Otte’s secured lien is avoided but his claim is allowed as a

                                   5   general unsecured claim.

                                   6            C.     Naviscent’s Proof of Claim
                                   7            Otte asks this Court to reverse three of the bankruptcy court’s holdings regarding
                                   8   Naviscent’s claim. First, Otte argues that Naviscent’s claim is not worth $734,000. Otte Brief at
                                   9   25. Second, Otte argues that Naviscent’s claim is not subject to prejudgment interest. Id. at 27.
                                  10   Third, Otte argues that Naviscent is not entitled to attorneys’ fees. Id. at 28.
                                  11
                                                       1.      Whether the bankruptcy court erred in finding that Naviscent’s claim
                                  12
Northern District of California




                                                               was $734,000
 United States District Court




                                  13
                                                Otte argues that Naviscent’s losses were substantially less than the $734,000 the
                                  14
                                       bankruptcy court found. Id. at 25. Otte’s chief complaint is that the bankruptcy court accepted the
                                  15
                                       testimony of Naviscent’s expert witness, forensic accountant Richard Medina.14 Otte maintains
                                  16
                                       that “Mr. Medina’s findings lacked an adequate foundation” and that it was clear error for the
                                  17
                                       bankruptcy court to rely on his report. Id. The weight to be given to opinion evidence is a
                                  18
                                       question of fact, Aycrigg v. United States, 136 F. Supp. 244, 249 (N.D. Cal. 1954), and questions
                                  19
                                       of fact are governed by the “clearly erroneous” standard, In re Weisman, 5 F.3d at 419. If two
                                  20
                                       views of the evidence are possible, a trial judge’s choice between them cannot be clearly
                                  21
                                       erroneous. See Anderson v. Bessemer City, 470 U.S. 564, 573–75 (1985).
                                  22
                                                Medina’s report offered extensive explanation for how he concluded that Martinez
                                  23
                                       embezzled $842,359 from Naviscent between March 2006 and March 2008, listing the documents
                                  24
                                       he reviewed, which included audit reports, bank statements, canceled checks, sales invoices, 1099
                                  25
                                       statements, and reports from Naviscent’s general ledger system. Dkt. 174 Trial Ex. N-18 under
                                  26

                                  27   14
                                          In fact, as Otte points out, the bankruptcy court landed at a number $108,000 less than Medina’s
                                  28   tally; $734,000 was the amount in Naviscent’s amended proof of claim. See Otte Brief at 25
                                       (citing ER Doc. 93 at 16).
                                                                                         23
                                            Case 3:19-cv-07898-CRB Document 53 Filed 01/07/21 Page 24 of 36




                                   1   seal at 3–6. His report explains how Martinez embezzled money, how the loss was identified, and

                                   2   how he computed the loss. Id. at 1–2. Medina spent 116 hours conducting his analysis. Id. at 7.

                                   3   The bankruptcy court noted that Medina “provided testimony on how the funds were removed and

                                   4   the losses hidden” as to the three types of embezzlement here: “(1) Purchase of personal items

                                   5   using an ATM card for Naviscent’s business account, (2) Cash withdrawals made from the

                                   6   business bank account, and (3) Submission of excess hours for work performed as a bookkeeper.”

                                   7   Trial Order at 15.

                                   8            Although he did not object to, or move to strike, Medina’s Report at trial, see Naviscent

                                   9   Brief re Otte (citing SER 487:5–560:11),15 and he did not offer his own expert witness at trial,

                                  10   Otte now identifies several problems with the bankruptcy court’s acceptance of Medina’s

                                  11   testimony.

                                  12
Northern District of California




                                                               a.     ATM Withdrawals
 United States District Court




                                  13            Otte argues first that “Mr. Medina included without question $381,250 in ATM
                                  14   withdrawals because Mr. Papazian told him to.” Otte Brief at 25–26; see also id. at 12 (“Medina
                                  15   did not review any ATM withdrawals or purchases, relying on Papazian’s instructions that all such
                                  16   items were caused by Martinez.”). But there was good reason to accept Papazian’s assertions
                                  17   about the ATM withdrawals. The bankruptcy court noted that Martinez had admitted to Papazian
                                  18   that she used “an ATM card associated with Naviscent’s business accounts for unauthorized cash
                                  19   withdrawals and debit purchases for her benefit.” Trial Order at 16.16 Papazian testified that
                                  20

                                  21
                                       15
                                  22      Otte did object to the report’s attachments pre-trial, and on the first day of trial, based on
                                       authenticity. Naviscent Brief re Otte at 9. Otte reiterates that objection here, see Otte Brief at 26–
                                  23   27 (“The bankruptcy court should not have admitted those invoices”), while Naviscent responds
                                       that the bankruptcy court only admitted the attached schedules, not the invoices themselves, which
                                  24   does not affect the admissibility of the report itself, Naviscent Brief re Otte at 23 n.3 (citing SER
                                       561:7–15, SER 678:6–19; SER 828–40). Even accepting Otte’s view of what was admitted, but
                                  25   see Otte Reply at 13 (seeming to concede that the invoices were not admitted), Otte has not
                                       convincingly argued why this should alter the Court’s view of Medina’s testimony as a whole.
                                  26   See Fed. R. Evid. 703 (“If experts in the particular field would reasonably rely on those kinds of
                                       facts or data in forming an opinion on the subject, they need not be admissible for the opinion to
                                  27   be admitted.”).
                                       16
                                          See also SER (dkt. 49-2) at 932 ¶ 4 (Temple Decl. stating that she attended an interview with
                                  28   Martinez where Martinez admitted “using Naviscent’s Wells Fargo ATM card for personal
                                       purchases and expenditures. . . .”).
                                                                                          24
                                         Case 3:19-cv-07898-CRB Document 53 Filed 01/07/21 Page 25 of 36




                                   1   ATM cards had only been issued to him, a former business partner, and Martinez, that he had

                                   2   never used or activated his card, and that the former business partner may have used the card a

                                   3   couple of times between 2006 and 2010. Id. The “initial analysis” done by Naviscent’s

                                   4   accountant, Christina Temple, was that there were $275,257.61 in unauthorized cash withdrawals,

                                   5   as well as an additional $44,638.34 that were suspect. Id. Medina identified $381,250 in

                                   6   unauthorized bank withdrawals in cash or via purchases. Id. Moreover, the bankruptcy court

                                   7   rejected Otte’s suggestion that someone else could have made the ATM withdrawals and

                                   8   purchases, noting that “the only evidence provided at trial was that” Papazian never used his card,

                                   9   the business partner left in 2010 and “would not be responsible for any [use] after that time,” and

                                  10   the only remaining person with an ATM card was Martinez, “who admitted to using an ATM card

                                  11   for personal purchases.” Trial Order at 16–17. The bankruptcy court’s conclusion as to the ATM

                                  12   withdrawals was not error.
Northern District of California
 United States District Court




                                  13                          b.      Altered/Deleted Quickbooks Deposits
                                  14          Otte argues next that “Mr. Medina added without review another $453,374 in deposits
                                  15   allegedly deleted by Martinez from the Quickbooks accounting program because Mr. Papazian
                                  16   told him to. . . . Mr. Medina admitted he did not review Naviscent’s bank statements or any checks
                                  17   to verify this $453,374 amount,” test the validity of any Quickbooks entries, or contact any
                                  18   customers or vendors. Otte Brief at 26. Medina testified that Martinez altered or deleted invoices,
                                  19   which resulted in cash in the bank that was not on hand, and allowed her to divert money from the
                                  20   bank account without it being missed. Naviscent Brief re Otte at 20 (citing Dkt. 174 Trial Ex. N-
                                  21   18 under seal at 5); see also SER 534:2–13, 535:19–536:5, 536:12–537:23 (Medina testimony re
                                  22   how deleting deposits facilitated embezzlement). He reached this conclusion by comparing actual
                                  23   invoices that Papazian identified as suspicious to the Quickbooks records Martinez kept, and
                                  24   cross-referencing the sales invoices to the sales register. Naviscent Brief re Otte at 20 (citing Dkt.
                                  25   174 Trial Ex. N-18 under seal at 2, 5), SER 536:15–18 (“and how do we know she deleted the
                                  26   transaction, because the report says—the report that would be generated from the system says that
                                  27   she was the one that created this transaction”). Papazian testified that there was no reason for
                                  28
                                                                                         25
                                         Case 3:19-cv-07898-CRB Document 53 Filed 01/07/21 Page 26 of 36




                                   1   Martinez to alter or delete invoices in the usual course of business, Naviscent Brief re Otte at 20

                                   2   (citing SER 374:11–375:7, 466:11–16), and Medina testified that there was no reason to delete or

                                   3   alter invoices from the accounting system other than to embezzle, id. (citing Dkt. 174 Trial Ex. N-

                                   4   18 under seal at 2); see also SER 552:18–21. The bankruptcy court accepted this explanation,

                                   5   finding that Martinez’s alterations to the QuickBooks accounting records “created a pool of funds

                                   6   that could be taken without being reflected in the on-going business reports.” Trial Order at 15.

                                   7   Although Otte asserts now that Medina should have reconciled his analysis with Naviscent’s bank

                                   8   statements, see Otte Reply at 13, he made the same point at trial, see SER 559:25–560:10, and the

                                   9   bankruptcy court rejected it. In light of Medina’s report and the testimony at trial, the bankruptcy

                                  10   court did not err by including the losses attributable to the Quickbooks deletions and alterations in

                                  11   the loss amount.

                                  12
Northern District of California




                                                              c.     Comparison to Temple Analysis
 United States District Court




                                  13          Finally, Otte argues that the bankruptcy court should have accepted the testimony of
                                  14   Naviscent’s accountant, Kristina Temple, over Medina’s report, because “[u]nlike Mr. Medina’s
                                  15   unsubstantiated result-driven report, Kristina Temple’s unbiased and proper analysis of
                                  16   Naviscent’s losses were based on entries from Naviscent’s bank records and checks which were
                                  17   reconciled with the Quickbooks entries.” Otte Brief at 27. Otte argues that the bankruptcy court
                                  18   should have capped Naviscent’s losses at the $275,257.61 that Temple identified in unauthorized
                                  19   cash withdrawals. Id. But Temple did not do a complete analysis of Naviscent’s loss.
                                  20          In April 2018, Temple did a “preliminary” analysis of the cash withdrawals and checks.
                                  21   See SER 932:27–933:7; see also SER 761:21 (“Those were my preliminary results”). Medina
                                  22   authored his report in July 2019. The available information on Naviscent’s losses grew between
                                  23   April 2018 and July 2019. Addressing Otte’s concerns about the increase in Naviscent’s claimed
                                  24   losses over time, the bankruptcy court noted Papazian’s testimony about “his continued inquiry
                                  25   and demands to Naviscent’s financial institutions to produce additional records,” which she found
                                  26   credible and consistent with Otte’s own testimony about the difficulty of obtaining bank records.
                                  27   Trial Order at 14; see also SER 371:2–372:3 (Papazian testimony about finding more records in
                                  28
                                                                                        26
                                            Case 3:19-cv-07898-CRB Document 53 Filed 01/07/21 Page 27 of 36




                                   1   the course of discovery). Temple testified that her analysis was done based on the information

                                   2   available to her at the time and that there was more information she could not access. Id. at

                                   3   764:23–765:5.

                                   4            In addition, Temple did not do any analysis of deleted or altered invoices. Id. at 932:8–

                                   5   933:17. The scope of her review was narrower—she confirmed that her analysis of unauthorized

                                   6   withdrawals was similar to Medina’s unauthorized withdrawals analysis, not that it was similar to

                                   7   his analysis as a whole. See at SER 761:6–12. Because the bankruptcy court did not err in

                                   8   accepting Medina’s analysis of the Quickbooks deletions and alterations, it did not err by

                                   9   recognizing that Naviscent’s losses extended beyond the losses attributable to just unauthorized

                                  10   withdrawals, and thereby accepting Medina’s analysis over (or, more accurately, in combination

                                  11   with) Temple’s.

                                  12            Accordingly, the bankruptcy court did not err in finding that Naviscent’s claim was
Northern District of California
 United States District Court




                                  13   $734,000.

                                  14                   2.      Whether Naviscent’s claim is subject to prejudgment interest
                                  15            Otte further argues that the bankruptcy court erred in awarding Naviscent prejudgment
                                  16   interest. Otte Brief at 27. The bankruptcy court’s decision to award interest is subject to de novo
                                  17   review. See In re Weisman, 5 F.3d at 419 (de novo review is appropriate for legal conclusions).
                                  18   Moreover, prejudgment interest is a substantive matter governed by California law. In re Exxon
                                  19   Valdez, 484 F.3d 1098, 1101 (9thCir. 2007). The bankruptcy court held that Naviscent was
                                  20   entitled to interest under California Civil Code § 3287(a), which recognizes a right to interest
                                  21   based on an implied contract, and under California Civil Code § 3336, which provides for
                                  22   calculation of damages based on conversion. Trial Order at 17.17 The bankruptcy court noted that
                                  23   accrual of interest post-petition was limited by Bankruptcy Code § 506(b), and so it capped
                                  24   Naviscent’s accrual of interest as of the Petition Date. Id. While the bankruptcy court determined
                                  25   that Naviscent was entitled to interest in its Trial Order, id., it issued a separate order on March 2,
                                  26

                                  27   17
                                          The bankruptcy court also held that application of pre-judgment interest is consistent with the
                                  28   attachment statutes. Id. (citing In re Ryan, 369 B.R. 536, 548–49 (N.D. Cal. 2007)). In re Ryan
                                       did not involve section 3287. See In re Ryan, 369 B.R. at 548–49.
                                                                                        27
                                            Case 3:19-cv-07898-CRB Document 53 Filed 01/07/21 Page 28 of 36




                                   1   2020 that made further rulings on interest, see Order re: Motion to Set Fees, Costs and Interest

                                   2   (SER 1052–61). Otte makes one persuasive argument challenging the award of interest.18

                                   3            Otte argues that “both statutes require the claim amount be definite and certain as a

                                   4   condition to an interest award,” that Naviscent’s claim amount repeatedly increased, and that the

                                   5   bankruptcy court did not even “calculate Naviscent’s claim from the evidence provided,” but

                                   6   rather settled on Naviscent’s amended proof of claim amount. Otte Brief at 27–28.19 California

                                   7   Civil Code § 3287 provides that “Every person who is entitled to recover damages certain, or

                                   8   capable of being made certain by calculation, and the right to recover which is vested in him upon

                                   9   a particular day, is entitled also to recover interest thereon from that day. . . .” See Cal. Civ. C. §

                                  10   3287 (emphasis added). Naviscent, in its response, emphasizes the phrase “capable of being made

                                  11   certain by calculation.” See Naviscent Brief re Otte at 24 (citing Cal. Civ. C. § 3287). It then

                                  12   discusses Medina’s analysis and the bankruptcy court’s own calculations of interest,20 and
Northern District of California
 United States District Court




                                  13   suggests that Naviscent’s losses must therefore be “capable of being made certain by calculation.”

                                  14   Id. at 24–25. If Otte was simply reiterating his position that the bankruptcy court should not have

                                  15   accepted Medina’s analysis for the purpose of determining the amount of Naviscent’s losses,21 the

                                  16   Court would agree with Naviscent; as discussed above, Medina’s analysis was acceptable.

                                  17

                                  18   18
                                          The Court rejects out of hand Otte’s argument that the bankruptcy court did not find that
                                  19   Martinez caused Naviscent’s losses based on an implied contract, see Otte Brief at 28—as that
                                       ruling was implicit—and his argument that the bankruptcy court lacked jurisdiction to decide that
                                  20   Naviscent’s claim was subject to interest, see id.—as there was no timely appeal at the time of the
                                       ruling.
                                       19
                                  21      Naviscent argues that this is a new argument on appeal, and so the Court should not address it.
                                       See Naviscent Brief re Otte at 23. Otte’s argument in his trial brief that Naviscent had “not
                                  22   established that interest is available for this type of claim,” see SER 952, is certainly broader. But
                                       the Court concludes that Otte’s earlier argument (interest is not available for this type of claim)
                                  23   captures his current one (interest is not available for this type of claim because this type of claim
                                       does not result in certain damages).
                                       20
                                  24      In its order awarding interest, the bankruptcy court identified two categories—transactions that
                                       could be specifically identified by date, and those for which no date could be identified. See
                                  25   Order re: Motion to Set Fees, Costs and Interest at 9. For the first category, it calculated interest
                                       from the date of each transaction; for the second category, it calculated interest from the date
                                  26   Martinez stopped providing services to Naviscent (March 28, 2018). Id. The bankruptcy court
                                       further adjusted its calculation based on inconsistencies it identified. Id. at 10. This seems a
                                  27   reasonable methodology.
                                       21
                                          Again, the bankruptcy court mostly accepted Medina’s analysis as to Naviscent’s losses, though
                                  28   it reduced Medina’s number to $734,000 because that was the amount listed in Naviscent’s
                                       amended proof of claim. Trial Order at 14, 16.
                                                                                           28
                                         Case 3:19-cv-07898-CRB Document 53 Filed 01/07/21 Page 29 of 36




                                   1          What the Court believes Otte is saying, instead, is that this kind of process is not what

                                   2   section 3287 means by “capable of being made certain by calculation.” The Ninth Circuit has

                                   3   explained:

                                   4                  Damages are deemed certain or capable of being made certain
                                                      within the provisions of subdivision (a) of section 3287 where there
                                   5                  is essentially no dispute between the parties concerning the basis of
                                                      computation of damages if any are recoverable but where their
                                   6                  dispute centers on the issue of liability giving rise to damage.
                                   7
                                       Diaz v. Kubler Corp., 785 F.3d 1326, 1329 (9th Cir. 2015) (citing Leff v. Gunter, 33 Cal.3d 508
                                   8
                                       (1983)); see also Cheema v. L.S. Trucking, Inc., 39 Cal. App. 5th 1142, 1151 (2019), as modified
                                   9
                                       on reh’g (Oct. 7, 2019) (“The trial court erroneously confused uncertainty over the amount of
                                  10
                                       damages with uncertainty as to whether there is liability for damages in an amount that is certain.
                                  11
                                       The former precludes the mandatory award of prejudgment interest . . . but the latter does
                                  12
Northern District of California
 United States District Court




                                       not.”). Here, there was no real dispute about liability—Martinez admitted that she embezzled
                                  13
                                       from Naviscent. The main dispute was about the computation of damages.
                                  14
                                              The Ninth Circuit has held that prejudgment interest must be “calculable . . . mechanically,
                                  15
                                       on the basis of uncontested and conceded evidence,” and be available “as a matter of right,” rather
                                  16
                                       than at the discretion of a court. Diaz, 785 F.3d at 1329 (citing Leff, 189 Cal. Rptr. 377). Here,
                                  17
                                       the damages were not calculable mechanically. On the contrary, arriving at the amount of losses
                                  18
                                       took 116 hours of analysis by a forensic accountant, see Dkt. 174 Trial Ex. N-18 under seal at 7, a
                                  19
                                       two-day trial, and a significant amount of explanation by the bankruptcy court, see generally Trial
                                  20
                                       Order. True, the Ninth Circuit has also said, in an unpublished memorandum, that “[t]he presence
                                  21
                                       of a dispute between the parties as to the way in which to calculate damages does not bar recovery
                                  22
                                       under California Code § 3287.” Baker v. Garden Grove Medical Investors, Ltd., 306 Fed. Appx.
                                  23
                                       393, 396 (9th Cir. 2009) (citing Rabinowitch v. Cal. W. Gas Co., 257 Cal. App. 2d 150 (1967)
                                  24
                                       (“The existence of a bona fide dispute between the parties as to the amount owing under an
                                  25
                                       express contract does not render that sum ‘unliquidated.’”)). But Baker involved computing the
                                  26
                                       amount owed under a lease. The calculation here was much more complicated than in Baker, and
                                  27
                                       the underlying facts were very much contested. This distinction is significant. See Warren v. Kia
                                  28
                                                                                        29
                                         Case 3:19-cv-07898-CRB Document 53 Filed 01/07/21 Page 30 of 36




                                   1   Motors Am., Inc., 30 Cal. App. 5th 24, 44 (2018) (emphasis added) (internal quotation omitted)

                                   2   (“[d]amages are deemed certain or capable of being made certain . . . where there is essentially no

                                   3   dispute between the parties concerning the basis of the computation of damages if any are

                                   4   recoverable . . .”) (internal quotation marks omitted).

                                   5          The California Court of Appeal has thus explained that the test for recovery under section

                                   6   3287 “is whether defendant actually know[s] the amount owed or from reasonably available

                                   7   information could the defendant have computed that amount.” Duale v. Mercedes-Benz USA,

                                   8   LLC, 148 Cal. App. 4th 718, 729 (2007) (internal quotation marks omitted). It continued: “where

                                   9   the amount of damages cannot be resolved except by verdict or judgment, prejudgment interest is

                                  10   not appropriate.” Id. (emphasis in original) (internal quotation marks omitted). Here, while

                                  11   Martinez knew that she embezzled money from Naviscent over the years, there is no reason to

                                  12   believe that she kept records of the amounts, or even that such amounts were clear from
Northern District of California
 United States District Court




                                  13   Naviscent’s various records. See Levy-Zentner Co. v. S. Pac. Transp. Co., 74 Cal. App. 3d 762,

                                  14   799 (1977) (“We reasoned that where a defendant does not know what amount he owes and cannot

                                  15   ascertain it except by accord or judicial process, he cannot be in default for not paying it.”).

                                  16   Again, it took Medina 116 hours to do such analysis with a background in forensic accounting.

                                  17          “Courts generally apply a liberal construction in determining whether a claim is certain”

                                  18   under section 3287. State of California v. Cont’l Ins. Co., 15 Cal. App. 5th 1017, 1038 (2017)

                                  19   (citing Howard v. Am. Nat. Fire Ins. Co., 187 Cal. App. 4th 498, 535 (2010)). Even so, that

                                  20   certainty “is absent when the amounts due turn on disputed facts . . .” Id. (citing Olson v. Cory, 35

                                  21   Cal.3d 390, 402 (1983)). The amount that Martinez owed to Naviscent turned on disputed facts.

                                  22   It was therefore not “capable of being made certain by calculation” as that phrase has been

                                  23   interpreted in the case law.

                                  24          It was error to award Naviscent prejudgment interest.

                                  25                  3.      Whether Naviscent was entitled to attorneys’ fees
                                  26          Finally, Otte argues that the bankruptcy court should not have awarded Naviscent
                                  27   attorneys’ fees. See Otte Brief at 28–29. The bankruptcy court stated in its Trial Order that while
                                  28
                                                                                         30
                                            Case 3:19-cv-07898-CRB Document 53 Filed 01/07/21 Page 31 of 36




                                   1   California Civil Procedure Code § 482.110 authorizes a party seeking attachment to include an

                                   2   estimate of costs and allowable attorneys’ fees, Naviscent was obligated to establish a statutory

                                   3   basis for fees. Trial Order at 17–18. The bankruptcy court rejected California Civil Code § 3336

                                   4   as a basis for fees, but concluded that California Penal Code § 496(c) did provide such a basis. Id.

                                   5   at 18–19. The bankruptcy court’s decision to award attorneys’ fees is a legal issue subject to de

                                   6   novo review. See In re Weisman, 5 F.3d at 419.

                                   7             Otte objects to Penal Code § 496 serving as a basis for attorneys’ fees here for four

                                   8   reasons. See Otte Brief at 28–29. Three are easily rejected,22 and the Court rejects the fourth as

                                   9   well, though it presents a closer question.

                                  10                            a.      Notice of Section 496
                                  11             Otte argues that Naviscent did not “assert [section 496] in any pleadings filed in the trial-
                                  12
Northern District of California




                                       consolidated cases.” Otte Brief at 28. Not so. Naviscent filed its proof of claim on October 9,
 United States District Court




                                  13   2018, and its amended claim on June 21, 2019; both specified attorneys’ fees as an item of
                                  14   Naviscent’s damages and included Naviscent’s state court complaint, which alleged violation of
                                  15   Penal Code § 496 and sought attorneys’ fees on that basis. See First POC (SER 95–104); see also
                                  16   id. at 96 (listing “PC 496” as basis for claim); Amended POC (SER 1113–32); see also id. at 1115
                                  17   (listing “PC 496” as basis for claim). Otte’s complaint in his adversary proceeding against
                                  18   Naviscent also noted that Naviscent’s state court complaint against Martinez alleged violations of
                                  19   the California Penal Code. See SER 1135:13–17. Otte therefore had notice that attorneys’ fees
                                  20   under section 496 were on the table.
                                  21
                                                                b.      Jurisdiction
                                  22
                                                 Otte next contends that the bankruptcy court “acknowledged that it lacked jurisdiction over
                                  23
                                       claims under the . . . Penal Code.” Otte Brief at 29. The bankruptcy court did not say that. It
                                  24
                                       observed that “[c]ourts reviewing bankruptcy cases and proceedings are granted jurisdiction over
                                  25
                                       all civil proceedings arising under title II of the United States Code, or arising in or related to
                                  26
                                       cases under title 11.” Order re: Motion to Set Fees, Costs and Interest at 3 (citing 28 U.S.C. §
                                  27

                                  28   22
                                            Indeed, Otte seems to have dropped them in his reply brief. See Otte Reply at 15.
                                                                                        31
                                            Case 3:19-cv-07898-CRB Document 53 Filed 01/07/21 Page 32 of 36




                                   1   1334(b)). It explained that the “adversary proceedings include claims related to cases under title

                                   2   11,” and that Penal Code § 496, which makes it a crime to receive stolen property, also provides in

                                   3   § 496(c) “an enhanced civil remedy for violation of § 496(a).” Id. at 4 (noting that criminal

                                   4   conviction is not a prerequisite to civil liability). The bankruptcy court thus concluded that

                                   5   Naviscent’s attorneys’ fees request related only to application of a civil remedy, and found Otte’s

                                   6   jurisdictional objection “without merit.” Id.

                                   7                           c.       Demand
                                   8            Otte also asserts that section 496 requires a “demand for payment” but that Naviscent
                                   9   never made such a demand. Otte Brief at 29. Penal Code § 496 requires “demonstrating ‘(1) that
                                  10   the particular property was stolen, (2) that the accused received, concealed or withheld it from the
                                  11   owner thereof,23 and (3) that the accused knew that the property was stolen.’” Finton Constr., Inc.
                                  12
Northern District of California




                                       v. Bidna & Keys, APLC, 238 Cal. App. 4th 200, 213 (2015). The bankruptcy court held that there
 United States District Court




                                  13   is a fourth requirement for § 496(c) to apply: that “the victim must request recovery of the funds
                                  14   before making their claim.” Trial Order at 19 (citing Bell, 212 Cal. App. 4th at 1047). Naviscent
                                  15   does not question this conclusion. See Naviscent Brief re Otte at 27 (citing Bell for demand
                                  16   requirement). This Court does not read Bell as requiring a demand. See also Allure Labs, Inc. v.
                                  17   Markushevska, 606 B.R. 51, 65–67 (N.D. Cal. 2019) (concluding that Bell did not require
                                  18   “additional conduct” of demand); id. at 67 (citing Switzer v. Wood, 35 Cal. App. 5th 116, 126
                                  19   (2019) (“All that is required for civil liability to attach section 496(c) . . . is that a ‘violation’ of
                                  20   subdivision (a) or (b) of section 496 is found to have occurred.”)).
                                  21            Even assuming that Naviscent was required to demand its property back from Martinez, it
                                  22   did so. Otte concedes that “Naviscent’s admitted purpose of meeting with Martinez on April 10,
                                  23   2018 was to discuss settlement.” Otte Brief at 29. This is another way of saying that Naviscent
                                  24   asked Martinez for its money back. Papazian testified that the meeting was intended to confront
                                  25

                                  26
                                       23
                                  27     In addition: the stolen property need not have been stolen by someone else. See Cal. Penal
                                       Code § 496(a) (“A principal in the actual theft of the property may be convicted pursuant to this
                                  28   section. However, no person may be convicted both pursuant to this section and of the theft of the
                                       same property.”); see also Bell v. Feibush, 212 Cal. App. 4th 1041, 1049 (2013).
                                                                                        32
                                            Case 3:19-cv-07898-CRB Document 53 Filed 01/07/21 Page 33 of 36




                                   1   Martinez, get her to cooperate in determining the amount she embezzled, and get her to agree to

                                   2   pay restitution. See SER 348:5–354:14 (including testimony that “Ms. Martinez said that she

                                   3   wanted to, you know, do right, that she was going to sell her home and pay me back”). Naviscent

                                   4   and Martinez also had an exchange of emails regarding settlement. See, e.g., SER 357 (email

                                   5   from Martinez counsel stating in part, “the agreement should include that consideration for the

                                   6   deed of trust and promissory note is in exchange for a full and final settlement”). The bankruptcy

                                   7   court did not err in concluding that Naviscent demanded its money back.

                                   8                           d.      Stolen Property
                                   9            Otte’s final argument about attorneys’ fees is that section 496 requires the “theft or receipt
                                  10   of stolen property,” which this case did not involve. Otte Brief at 29. Otte argues that
                                  11   embezzlement involves the theft of money, not property. Id. Bell held that “anything that could
                                  12
Northern District of California




                                       be the subject of a theft can also be property under section 496,” 212 Cal. App 4th at 1049
 United States District Court




                                  13   (quoting People v. Gopal, 171 Cal. App. 3d 534, 541 (1985)), and, as the bankruptcy court noted,
                                  14   the California Supreme Court has explained that theft has the same meaning in section 496 as it
                                  15   does in the general theft statute, see Trial Order at 18 (citing People v. Allen, 21 Cal. 4th 846, 863
                                  16   (1999)). The general theft statute is quite broad. See Cal. Penal Code § 48424; see also Allen, 21
                                  17   Cal. 4th at 863 (“We have no reason to believe, therefore, that when the Legislature used the term
                                  18   ‘theft’ in the 1992 amendment [to § 496], it intended any meaning broader than the meaning the
                                  19   term has in the general theft statute (Pen. Code, § 484), i.e., theft committed by means of larceny,
                                  20   embezzlement, or false pretenses.”) (emphasis added). Otte, though, argues that a few cases have
                                  21   “rejected Bell’s declaration that anything that could be the subject of a theft can also be property
                                  22   under Penal Code section 496.” Otte Brief at 29 (citing Lacagnina v Comprehend Systems, Inc.,
                                  23

                                  24
                                       24
                                  25     Section 484 reads in part: “Every person who shall feloniously steal, take, carry, lead, or drive
                                       away the personal property of another, or who shall fraudulently appropriate property which has
                                  26   been entrusted to him or her, or who shall knowingly and designedly, by any false or fraudulent
                                       representation or pretense, defraud any other person of money, labor or real or personal property,
                                  27   or who causes or procures others to report falsely of his or her wealth or mercantile character and
                                       by thus imposing upon any person, obtain credit and thereby fraudulently gets or obtains
                                  28   possession of money, or property or obtains the labor or service of another, is guilty of theft.” Cal.
                                       Penal C. § 484(a).
                                                                                        33
                                            Case 3:19-cv-07898-CRB Document 53 Filed 01/07/21 Page 34 of 36




                                   1   25 Cal. App. 5th 955 (2018); Grouse River Outfitters Ltd. v. NetSuite, Inc., 2016 U.S. Dist.

                                   2   LEXIS 141478 (N.D. Cal. 2016); Agape Family Worship Ctr., Inc. v. Gridiron, 2018 U.S. Dist.

                                   3   LEXIS 91338 (C.D. Cal. 2018)).

                                   4            The Court does not find these cases terribly helpful. In Lacagnina, the California Court of

                                   5   Appeal distinguished Bell, holding that section 496 involves “Receiving stolen property,” and that

                                   6   “labor is not ‘property’ as that term is used in the Penal Code.” 25 Cal. App. 5th at 968–69. But

                                   7   the opinion went on to say that the Penal Code defines property as including “money, goods,

                                   8   chattels, things in action, and evidences of debt,” and so it does not actually undermine the

                                   9   bankruptcy court’s holding here. See id. at 969 (citing People v. Gonzales, 2 Cal. 5th 858, 871

                                  10   (2017)). In Grouse River Outfitters, the court, focused on a different issue, stated that “the facts

                                  11   alleged are fraud in the taking of money and cannot amount to receipt of stolen property.” 2016

                                  12   U.S. Dist. LEXIS 141478, at *40. And Agape Family Worship Center says nothing about whether
Northern District of California
 United States District Court




                                  13   money can be property under the statute. See 2018 U.S. Dist. LEXIS 91338, at *11–15 (agreeing

                                  14   with Grouse River Outfitters re demand requirement and dual liability, but not speaking to money

                                  15   issue). On the other hand, Allure Labs—which distinguished both Grouse River and Agape

                                  16   Family Worship Center on the issue of the demand requirement—applied section 496 to a case

                                  17   involving stolen money without any hesitation. See 606 B.R. at 59 (“Regarding the first element

                                  18   of receipt of stolen property, which requires that the property be stolen, Appellees stipulated that

                                  19   the $137,059.10 deposited into [defendants’] joint bank account was embezzled from Allure.”).

                                  20            The recent case of Siry Investment, LP v. Farkhondehpour, 45 Cal. App. 5th 1098 (2020)25

                                  21   muddies the water somewhat. In Siry, despite having in place a limited partnership to renovate

                                  22   and lease a building, the defendants improperly diverted rental income away from the limited

                                  23   partnership and thus underpaid Siry, one of the partners, its cash distributions. 45 Cal. App. 5th at

                                  24   1110. They also “ensured that Siry remained unaware of the underpayments by misrepresenting to

                                  25   Siry the building’s rental income and the partnership’s expenses, effectively lying to Siry about

                                  26

                                  27   25
                                         Otte raised Siry for the first time in his reply brief, even though the March 3, 2020 opinion came
                                  28   out six months before Otte’s September 24, 2020 opening brief. See Otte Reply at 15. No other
                                       briefing discusses it.
                                                                                           34
                                         Case 3:19-cv-07898-CRB Document 53 Filed 01/07/21 Page 35 of 36




                                   1   what its cash distributions should have been.” Id. The trial court awarded Siry treble damages

                                   2   and attorneys’ fees under section 496(c). Id. at 1112–13.

                                   3          The California Court of Appeal was tasked with determining whether section 496(c)

                                   4   “authorize[d] Siry to obtain treble damages where the underlying conduct did not involve

                                   5   trafficking in stolen property, but rather the improper diversion of a limited partnership’s cash

                                   6   distributions through fraud, misrepresentation, and breach of fiduciary duty.” Id. at 1133. Siry

                                   7   asked the court to follow Switzer, Bell, Allure Labs, and other cases concluding “that treble

                                   8   damages are available whenever the defendant’s underlying conduct involves any type of

                                   9   fraudulent conduct or misrepresentation.” Id. at 1133–34. Defendants asked the court to follow

                                  10   Lacagnini, Grouse River Outfitters, and Agape Family Worship Center, which it characterized as

                                  11   rejecting “Bell’s declaration that [a]nything that could be the subject of a theft can also be property

                                  12   under Penal Code section 496.” Id. at 1134 (internal quotation marks omitted).
Northern District of California
 United States District Court




                                  13          The court focused on whether the Legislature could really have intended for “section 496

                                  14   to authorize an award of treble damages whenever plaintiff proves . . . any type of theft—whether

                                  15   it be fraud, misrepresentation, conversion, or breach of fiduciary duty—by which the defendant

                                  16   obtains money or property.” Id. at 1135. It noted that making treble damages available “would

                                  17   transmogrify the law of remedies for those torts.” Id. It observed that allowing “496 to apply in

                                  18   theft-related tort cases would effectively repeal the punitive damages statutes.” Id. at 1136. It

                                  19   reasoned that “imposing treble damages in cases alleging fraud, misrepresentation, breach of

                                  20   fiduciary duty and other torts outside the context of stolen property” would not satisfy the

                                  21   Legislature’s goal of drying up the market for stolen goods. Id. at 1136–37. And it concluded that

                                  22   “Penal Code section 496’s language sweeps more broadly than its intent” and that “it does not

                                  23   provide the remedy of treble damages for torts not involving stolen property.” Id. at 1137.

                                  24          Siry thus provides the strongest support for Otte’s argument that stolen money is not stolen

                                  25   property, and that therefore section 496 should not apply. Nevertheless, the court in Siry was

                                  26   concerned with awarding treble damages and attorneys’ fees anytime there was underlying

                                  27   fraudulent conduct, thereby upending California’s tort law. See, e.g., 45 Cal. App. 5th at 1135

                                  28   (“[u]ntil now, the damages remedy for these torts has been limited to the amount of damages
                                                                                         35
Case 3:19-cv-07898-CRB Document 53 Filed 01/07/21 Page 36 of 36
